        Case 1:21-cr-00118-RCL Document 73-1 Filed 05/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       21-cr-118 (RCL)
                                             )
ERIC MUNCHEL                                 )


                                            ORDER



       Upon consideration of the Defendant’s Unopposed Motion for Authorization to Call His

Mother on Mother’s Day, for the reasons set out therein, it is this _____ day of May, 2021,

       ORDERED, that the Motion is GRANTED.

_______________________                      _____________________________________
DATE                                         THE HONORABLE ROYCE C. LAMBERTH
                                             UNITED STATES DISTRICT JUDGE




                                                 3
